Citation Nr: 1631816	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO. 14-38 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right knee condition. 

2. Entitlement to service connection for a left knee condition, to include as secondary to a right knee condition. 

3. Entitlement to service connection for a right foot condition, to include as secondary to a right knee condition. 

4. Entitlement to service connection for a left foot condition, to include as secondary to a right knee condition. 

5. Entitlement to service connection for a low back condition, to include as secondary to a right knee condition. 

6. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD). 

7. Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

Prior to and during the hearing, the Veteran was represented by the Connecticut Department of Veterans Affairs. However, in January 2014, the Veteran appointed Disabled American Veterans as his representative, which the Board recognizes as the current representative based on the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, of record. In June 2016, Disabled American Veterans was provided an opportunity to submit additional argument in support of the appeal, which was submitted in July 2016. 

After reviewing the Veteran's contentions and the evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the April 2015 Board hearing, the Veteran testified that he was currently seeking treatment for the orthopedic and psychiatric disabilities for which he is seeking service connection. The claims file, however, only contains VA treatment records through April 2013. Therefore, a remand is needed to obtain all outstanding VA medical records that the Veteran has indicated are relevant to his claims.

Regarding the claim of service connection for an acquired psychiatric disorder, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits received by VA or that were pending before the AOJ prior to August 4, 2014. While the Veteran initiated his claim prior to the regulatory change, the RO certified the Veteran's appeal to the Board in February 2015; therefore, the acquired psychiatric claim is governed by DSM-5. 

The medical evidence of record establishes that the Veteran has an acquired psychiatric disorder; however, the Veteran's symptoms have been variously diagnosed. Consistent across the medical evidence is a diagnosis of depressive disorder, but other diagnoses have not been uniformly applied, including PTSD and an anxiety disorder. Moreover, all of the medical evidence associated with the claims file utilizes the DSM-IV. Accordingly, a VA examination is needed to assist in determining the Veteran's current diagnosis and its relation, if any, to his military service. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the January 2013 orthopedic examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's right knee condition. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinion:

Did the Veteran's current right knee condition manifest during service or it is otherwise etiologically related to service?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The October 2008 service treatment record that reflects the Veteran reported a two-week history of right knee pain sustained after he fell and struck his knee on a metal sink. The service clinician diagnosed prepatellar bursitis and recommended follow-up assessment in three-to-four weeks.

*VA treatment records dated between November 2012 and April 2013 reflect the Veteran's reports of continued and progressive pain since service separation. Several of these records indicate possible meniscal involvement. 

*The January 2013 VA examination report that reflects the Veteran reported chronic, progressive right knee pain since the initial in-service injury. The VA examiner provided a negative nexus opinion finding insufficient evidence to establish a nexus. The VA examiner specifically indicated that prepatellar bursitis is typically an acute self-limiting condition that resolves without chronic sequelae. 

*A May 2013 VA physical therapy consultation report that reflects the Veteran presented with a hyper-sensitive response to pain and muscle guarding, which the VA clinician indicated was inconsistent with observed signs and objective testing. 

*During the April 2015 Board hearing, the Veteran reported chronic right knee pain that began during service and has continued since service. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

The VA examiner is advised that portions of the Veteran's service treatment records may be missing. Therefore, the VA examiner should not rely solely on the lack of medical documentation during service as rationale for any opinion provided. 

4. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder. 

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric disorders by diagnosis using the DSM-5 diagnostic criteria. 

If PTSD is diagnosed, the VA examiner should indicate the specific stressor(s) upon which the diagnosis is based, or if the diagnosis is based on the Veteran's fear of hostile military or terrorist activity. 

For any other acquired psychiatric diagnosis, the VA examiner is asked to provide the following opinion:

Did the Veteran's acquired psychiatric disorder begin during service, or is it otherwise related to active service?

In rendering the above opinion, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The November 2012 VA psychiatric consultation report that reflects the Veteran reported an onset of his symptoms following his deployment and that his symptoms relate to experiences that occurred during his deployment. The VA psychiatrist, using the DSM-IV, diagnosed chronic PTSD and depressive disorder. 

*Additional VA mental health treatment records provide diagnoses of depressive disorder and anxiety disorder. In these records, a diagnosis of PTSD is sometimes listed as a diagnosis and sometimes listed as a provisional diagnosis. 

*The Veteran's reported stressors have ranged from general in nature, including deployment to a heightened security zone amid threats of piracy, to specific, including observing a fellow seaman shot and injured. These stressors are reflected in VA mental health treatment records, statements contained in the claims file, and the Veteran's April 2015 Board hearing testimony. 

*A May 2014 VA memorandum indicating that one of the Veteran's specific stressors, observing a fellow seaman shot and injured, could not be verified. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Then, review the VA examiners' reports to ensure that they adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If a report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




